           Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 1 of 12




                             UNITED STATES DISTRICT COURT                               ' i -"       ^
                              DISTRICT OF NEW HAMPSHIRE                       '                  '

UNITED STATES OF AMERICA                          )                       im JUH 11 A 10 58
                                                  )
                V.                                )                  No. l:19-cr- I »2. -
                                                  )
DENNIS ROBERTSON                                  )


                                      PLEA AGREEMENT


        Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the United

States of America by its attorney, Scott W. Murray, United States Attorney for the District of

New Hampshire, and the defendant, Dennis Robertson, and the defendant's attorney, Jeff Levin,

Esquire, enter into the following Plea Agreement:

        1. The Plea and the Offense.


       The defendant agrees to waive his right to have this matter presented to a grand jury and

plead guilty to an Information charging him with the Embezzlement of Labor Union Assets, in

violation of 29 U.S.C. § 501(c).

       In exchange for the defendant's guilty plea, the United States agrees to the sentencing

stipulations identified in Section 6 of this agreement.

       2. The Statute and Elements of the Offense.


       Title 29, United States Code, Section 501(c) provides, in pertinent part:

               Any person who embezzles, steals, or unlawfully and willfully
               abstracts or converts to his own use, or the use ofanother, any of the
               moneys, funds, securities, property, or other assets of a labor
               organization of whieh he is an officer, or by which he is employed,
               directly or indirectly, shall be fined not more than $10,000 or
               imprisoned for not more than five years, or both.

29 U.S.C. § 501(c).

       The defendant understands that the offense has the following elements, each of which the
           Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 2 of 12




United States would be required to prove beyond a reasonable doubt at trial:

        First, that the defendant was an officer or employee of a labor organization;

       Second, that the labor organization was engaged in an industry affecting commerce;

       Third, that the defendant embezzled, stole, or unlawfully and willfully abstracted or

converted to his own use or the use of another, moneys, funds, or other assets of the labor

organization; and

       Fourth, that the defendant intended to deprive the organization of the use of its funds.

See, e.g., 29 U.S.C. § 501(c); Pattern Criminal Jury Instructionsfor the District Court ofSouth

Carolina,2018 Edition, at 565 (available at http://www.scd.uscourts.gov/pji/

PattemJuryInstructions.pdf).

       3. Offense Conduct.


       The defendant stipulates and agrees that if this case proceeded to trial, the government

would introduce evidence of the following facts, which would prove the elements of the offense

beyond a reasonable doubt:

       The victim, a labor union based in Hooksett, New Hampshire ("Local Union"), is a labor

organization engaged in an industry affecting commerce. Local Union was subject to the Labor-

Management Reporting and Disclosure Act of 1959(LMRDA),29 U.S.C. § 401, et seq., during

the relevant time period.

       The defendant served as Local Union's business manager for approximately 14 years

until his dismissal in or around March 2017. He was the only full-time paid officer or employee

of Local Union, which had approximately 140 to 170 dues paying members. The defendant's

duties included managing Local Union's finances, receiving dues, dispatching workers, and

handling grievances.
            Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 3 of 12




        The defendant had access to Local Union's bank accounts. After the defendant was let

go by Local Union in or about March 2017, an audit revealed substantial financial discrepancies

under the defendant's tenure. In sum, this review revealed that between August 2015 and

February 2017, the defendant wrote and signed unauthorized expense checks to himself and

made unauthorized cash withdrawals from Local Union's checking account in the approximate

amount of $23,519. He additionally obtained Local Union's funds in two other ways:(1) by

make unsupported mileage payments to himself of approximately $11,333 and (2)failing to

disclose cash dues payments he received from members in the amount of approximately $3,045.

       In February 2019, investigators located defendant and he agreed to be interviewed. He

was candid, admitting that he misappropriated Local Union's funds for his personal use.

       4. Penalties. Special Assessment and Restitution.

       The defendant understands that the penalties for the offense are:

       A.      A maximum prison term offive(5) years(29 U.S.C. § 501(c));

       B.      A maximum fine of$10,000(29 U.S.C. § 501(c));

       C.      A term of supervised release of not more than 3 years(18 U.S.C. § 3583).
               The defendant understands that the defendant's failure to comply with any
               of the conditions of supervised release may result in revocation of
               supervised release, requiring the defendant to serve in prison all or part of
               the term of supervised release, with no credit for time already spent on
               supervised release; and

       D.      A mandatory special assessment of$100, reflecting $100 for each count of
               conviction, at or before the time of sentencing (18 U.S.C. § 3013(a)(2)(A)).

       In addition to the other penalties provided by law, the Court may order him to pay

restitution to the victim(s) of the offense (18 U.S.C. § 3663 or § 3663A).

       5. Sentencing and Application ofthe Sentencing Guidelines.


       The defendant understands that the Sentencing Reform Act of 1984 applies in this case
            Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 4 of 12




and that the Court is required to consider the United States Sentencing Guidelines as advisory

guidelines. The defendant further understands that he has no right to withdraw from this Plea

Agreement if the applicable advisory guideline range or his sentence is other than he anticipated.

       The defendant also understands that the United States and the United States Probation


Office shall:


       A.       Advise the Court of any additional, relevant facts that are presently known
                or may subsequently come to their attention;

       B.       Respond to questions from the Court;

       C.       Correct any inaccuracies in the pre-sentence report;

       D.       Respond to any statements made by him or his counsel to a probation
                officer or to the Court.


       The defendant understands that the United States and the Probation Office may address

the Court with respect to an appropriate sentence to be imposed in this case.

       The defendant acknowledges that any estimate of the probable sentence or the probable

sentencing range under the advisory Sentencing Guidelines that he may have received from any

source is only a prediction and not a promise as to the actual sentencing range under the advisory

Sentencing Guidelines that the Court will adopt.

       6. Sentencing Stipulations and Agreements.


       Pursuant to Fed. R. Crim. 11(c)(1)(B), the United States and the defendant stipulate and

agree to the following:

        (a)     The loss amount attributable to Count I is more than $15,000 and less than

                $40,000, and that Guidelines Section 2B 1.1(b)(1)(C) applies to this case and

                shall be used in calculating defendant's sentencing guidelines range;

        (b)     The defendant owes restitution of$37,897 to the Local Union and/or its insurers;
            Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 5 of 12




                and


        (c)     The government agrees to recommend that the defendant be sentenced to a term

                of three years' probation.

        The defendant understands that the Court is not bound by the foregoing agreements and,

with the aid of a pre-sentence report, the court will determine the facts relevant to sentencing.

The defendant also understands that if the Court does not accept any or all of those agreements,

such rejection by the Court will not be a basis for the defendant to withdraw his guilty plea.

       The defendant understands and agrees that the United States may argue that other

sentencing enhancements should be applied in determining the advisory guideline range in this

case, and he is permitted to object to them.

       The United States and the defendant are free to make recommendations with respect to

the terms of imprisonment, fines, conditions of probation or supervised release, and any other

penalties, requirements, and conditions ofsentencing as each party may deem lawful and

appropriate, unless such recommendations are inconsistent with the terms ofthis Plea

Agreement.

       7. Acceptance of Responsibilitv.

       The United States agrees that it will not oppose an appropriate reduction in the

defendant's adjusted offense level, under the advisory Sentencing Guidelines, based upon the

defendant's apparent prompt recognition and affirmative acceptance of personal responsibility

for the offense. The United States, however, may oppose any adjustment for acceptance of

responsibility if the defendant:

       A.      Fails to admit a complete factual basis for the plea at the time he is
               sentenced or at any other time;

       B.      Challenges the United States' offer of proof at any time after the plea is
             Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 6 of 12




                entered;

        C.      Denies involvement in the offense;

        D.      Gives conflicting statements about that involvement or is untruthful with
                the Court, the United States or the Probation Office;

        E.      Fails to give complete and accurate information about his financial status
                to the Probation Office;

        F.      Obstructs or attempts to obstruct justice, prior to sentencing;

        G.      Has engaged in conduct prior to signing this Plea Agreement which
                reasonably could be viewed as obstruction or an attempt to obstruct
                justice, and has failed to fully disclose such conduct to the United States
                prior to signing this Plea Agreement;

        H.      Fails to appear in court as required;

        I.      After signing this Plea Agreement, engages in additional criminal conduct;
                or



        J.      Attempts to withdraw his guilty plea.

       The defendant understands and agrees that he may not withdraw his guilty plea if, for any

of the reasons listed above, the United States does not recommend that he receive a reduction in

his sentence for acceptance of responsibility.

       The defendant also understands and agrees that the Court is not required to reduce the

offense level if it finds that he has not accepted responsibility.

       If the defendant's offense level is sixteen or greater, and he has assisted the United States

in the investigation or prosecution of his own misconduct by timely notifying the United States

of his intention to enter a plea of guilty, thereby permitting the United States to avoid preparing

for trial and permitting the United States and the Court to allocate their resources efficiently, the

United States will move, at or before sentencing, to decrease the defendant's base offense level

by an additional one level pursuant to U.S.S.G. § 3E 1.1(b).
             Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 7 of 12




        8. Waiver of Trial Rights and Consequences of Plea.

        The defendant understands that he has the right to be represented by an attorney at every

stage of the proceeding and, if necessary, one will be appointed to represent him. The defendant

also understands that he has the right:

        A.       To plead not guilty or to maintain that plea if it has already been made;

        B.       To be tried by ajury and, at that trial, to the assistance of counsel;

        C.       To confront and cross-examine witnesses;

        D.       Not to be compelled to provide testimony that may incriminate him; and

        E.       To compulsory process for the attendance of witnesses to testify in his
                 defense.


        The defendant understands and agrees that by pleading guilty he waives and gives up the

foregoing rights and that upon the Court's acceptance of the his guilty plea, he will not be

entitled to a trial.


        The defendant understands that if he pleads guilty, the Court may ask him questions

about the offense, and if he answers those questions falsely under oath, on the record, and in the

presence of counsel, his answers will be used against him in a prosecution for perjury or making

false statements.


        9. Acknowledgment of Guilt: Voluntariness of Plea.

        The defendant understands and acknowledges that he:

        A.       Is entering into this Plea Agreement and is pleading guilty freely and voluntarily because
                 he is guilty;

        B.       Is entering into this Plea Agreement without reliance upon any promise or benefit of any
                 kind except as set forth in this Plea Agreement or revealed to the Court;

        C.       Is entering into this Plea Agreement without threats, force, intimidation, or coercion;

        D.       Understands the nature of the offense to which he is pleading guilty.
             Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 8 of 12




                 including the penalties provided by law; and

        E.       Is completely satisfied with the representation and advice received from
             "   his undersigned attorney.

        10. Scope of Agreement.

        The defendant acknowledges and understands that this Plea Agreement binds only the

undersigned parties and cannot bind any other non-party federal, state or local authority. The

defendant also acknowledges that no representations have been made to him about any civil or

administrative consequences that may result from his guilty plea. The defendant understands

such matters are solely within the discretion of the specific non-party government agency

involved. The defendant further acknowledges that this Plea Agreement has been reached

without regard to any civil tax matters that may be pending or which may arise involving the

defendant.


        11. Collateral Consequences.


       The defendant understands that as a consequence of his guilty plea he will be adjudicated

guilty and may thereby be deprived of certain federal benefits and certain rights, such as the right

to vote, to hold public office, to serve on a jury, or to possess firearms.

       The defendant understands that, if he is not a citizen of the United States, his guilty plea

to the charged offense will likely result in him being subject to immigration proceedings and

removed from the United States by making him deportable, excludable, or inadmissible. The

defendant also understands that if he is a naturalized citizen, his guilty plea may result in ending

his naturalization, which would likely subject him to immigration proceedings and possible

removal from the United States. The defendant understands that the immigration consequences

of this plea will be imposed in a separate proceeding before the immigration authorities. The

defendant wants and agrees to plead guilty to the charged offense regardless of any immigration
             Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 9 of 12




consequences of this plea, even if this plea will cause his removal from the United States. The

defendant understands that he is bound by his guilty plea regardless of any immigration

consequences of the plea. Accordingly, the defendant waives any and all challenges to his guilty

plea and to his sentence based on any immigration consequences, and agrees not to seek to

withdraw his guilty plea, or to file a direct appeal or any kind of collateral attack challenging his

guilty plea, conviction, or sentence, based on any immigration consequences of his guilty plea.

        12. Satisfaction of Federal Criminal Liability: Breach.

       The defendant's guilty plea, if accepted by the Court, will satisfy his federal criminal

liability in the District of New Hampshire arising from his participation in the conduct that forms

the basis ofthe Information in this case. The defendant understands that if, before sentencing, he

violates any term or condition of this Plea Agreement, engages in any criminal activity, or fails

to appear for sentencing, the United States may consider such conduct to be a breach of the Plea

Agreement and may withdraw therefrom.

       13.    Waivers.


       A. Appeal.

       The defendant understands that he has the right to challenge his guilty plea and/or

sentence on direct appeal. By entering into this Plea Agreement the defendant knowingly and

voluntarily waives his right to challenge on direct appeal:

       1.       His guilty plea and any other aspect of his conviction, including, but not
                limited to, adverse rulings on pretrial suppression motion(s) or any other
                adverse disposition of pretrial motions or issues, or claims challenging the
                constitutionality of the statute of conviction; and

       2.       The sentence imposed by the Court if it is within, or lower than, the
                guideline range determined by the Court, or if it is imposed pursuant to a
                minimum mandatory sentence.

       The defendant's waiver of his rights does not operate to waive an appeal based upon new
             Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 10 of 12




legal principles enunciated in Supreme Court or First Circuit case law after the date of this Plea

Agreement that have retroactive effect; or on the ground of ineffective assistance of counsel.

        B. Collateral Review


        The defendant understands that he may have the right to challenge his guilty plea and/or

sentence on collateral review, e.g., a motion pursuant to 28 U.S.C. §§ 2241 or 2255. By

entering into this Plea Agreement, the defendant knowingly and voluntarily waives his right to

collaterally challenge:

        1.      His guilty plea, except as provided below, and any other aspect of his
                conviction, including, but not limited to, adverse rulings on pretrial
                suppression motion(s) or any other adverse disposition of pretrial motions
                or issues, or claims challenging the constitutionality of the statute of
                conviction; and

       2.       The sentence imposed by the Court if it is within, or lower than, the
                guideline range determined by the Court, or if it is imposed pursuant to a
                minimum mandatory sentence.

       The defendant's waiver of his right to collateral review does not operate to waive a

collateral challenge to his guilty plea on the ground that it was involuntary or unknowing, or on

the ground of ineffective assistance of counsel. The defendant's waiver of his right to collateral

review also does not operate to waive a collateral challenge based on new legal principles

enunciated by in Supreme Court or First Circuit case law decided after the date of this Plea

Agreement that have retroactive effect.

       C. Freedom of Information and Privacy Acts

       The defendant hereby waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of the case(s) underlying this Plea

Agreement, including without limitation any records that may be sought under the Freedom of



                                                 10
            Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 11 of 12




Information Act, 5 U.S.C. §552, or the Privacy Act of 1974, 5 U.S.C. §522a.

       D. Appeal by the Government

       Nothing in this Plea Agreement shall operate to waive the rights or obligations of the

Government pursuant 18 U.S.C. § 3742(b)to pursue an appeal as authorized by law.

        14. No Other Promises.


       The defendant acknowledges that no other promises, agreements, or conditions have been

entered into other than those set forth in this Plea Agreement or revealed to the Court, and none

will be entered into unless set forth in writing, signed by all parties, and submitted to the Court.

       15. Final Binding Agreement.


       None of the terms of this Plea Agreement shall be binding on the United States until this

Plea Agreement is signed by the defendant and the defendant's attorney and until it is signed by

the United States Attorney for the District of New Hampshire, or an Assistant United States

Attorney.




                                                 II
          Case 1:19-cr-00112-LM Document 2 Filed 06/17/19 Page 12 of 12




        16.       Agreement Provisions Not Scverable.


        The United States and the defendant understand and agree that if any provision of this

Plea Agreement is deemed invalid or unenforceable, then the entire Plea Agreement is null and

void and no part of it may be enforced.


                                                            SCOTT W. MURRAY
                                                            United States Attorney



Date:
                                                            Charles L. Rombeau
                                                            Assistant United States Attorney
                                                            NY Bar #4326500
                                                            53 Pleasant St., 4th Floor
                                                            Concord, NH 03301
                                                            charles.rombeau@usdoj.gov


       The defendant, Dennis Robertson, certifies that he has read this 12-page Plea Agreement
and that he fully understands and accepts its terms.


Date:         ^   n^/^Oiq
                                                        Dennis Robertson, Defendant


       1 have read and explained this 12-page Plea Agreement to the defendant, and he has
advised me that he understands and accepts its terms.


Date:
                                                        Jeff Eevjrf^sq u i re
                                                        Attornev-for Dennis Robertson




                                                12
